Title: From John Adams to Boston Patriot, 1 May 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, May 1, 1811.
				
				The information given me by Mr. Ridley upon my arrival in Paris, that Dr. Franklin had written to Mr. Jay at Madrid to obtain his vote for Mr. William Temple Franklin to be secretary of legation to the commission for peace, was a mistake; as appears by the following documents:To all to whom these presents shall come,

Benjamin Franklin and John Jay, send greeting.Whereas the United States of America in congress assembled, did on the 15th of June in the year of our Lord 1781, appoint and constitute the said Benjamin Franklin, and John Jay, and John Adams, Henry Laurens and Thomas Jefferson, esquires, and the majority of them, and of such of them as should assemble for the purpose, their commissioners and plenipotentiaries to treat of and conclude peace in their behalf, and whereas the said United States in congress assembled, did on the 26th June, in the year of our Lord 1781, appoint Mr. Francis Dana, until he could proceed to the court of Petersburgh, either in a public or private capacity to be secretary to the said plenipotentiaries for negotiating a peace with Great Britain, and in case Mr. Dana should have proceeded or thereafter proceed to Petersburgh, or to any part of the dominions of the empress of Russia, the ministers appointed by the said act of congress of the 15th June, 1781, or a majority of such of them as should assemble, should be, and thereby were authorised to appoint a secretary to their commission, and that he be entitled to receive in proportion to his time of service, the salary of one thousand pounds sterling per annum, allowed to Mr. Dana. And whereas his Britannic majesty hath issued a commission dated the 21st of Sept. 1782, to Richard Oswald, esquire, to treat of and conclude peace, with any commissioners or persons vested with equal powers by and on the part of the thirteen United States of America. And whereas the said Richard Oswald is at Paris ready to execute his said commission, and hath exchanged with the said Benjamin Franklin and John Jay, copies of their respective commissions, and entered on the business of the same, whereby the appointment of a secretary to the American commission has become necessary. And the said Mr. Dana now being at Petersburgh, the right of appointing such secretary hath in pursuance of the afore recited act of congress devolved on the said commissioners, and on the majority of them, and of such of them as have assembled for the purpose of executing their said commission. And whereas Mr. Jefferson, one of the said commissioners hath not come to Europe, and Mr. Laurens, another of them, has declined to accept the said office, and Mr. Adams, another of them, is at The Hague, so that the said Benjamin Franklin and John Jay are the only commissioners now assembled to execute the said commission.Now know ye, that they reposing special trust and confidence in the ability and integrity of William T. Franklin, esquire, to perform and fulfill the duties of secretary to their said commission, have appointed and constituted and by these presents do appoint and constitute the said William T. Franklin, secretary to the said commission.

In witness whereof, the said Benjamin Franklin and John Jay have hereunto set their hands and seals this first day of October, in the year of our Lord one thousand seven hundred and eighty two, and in the seventh year of the independence of the said United States.Signed, (L.S.) B. Franklin.(L.S.) John Jay.Approved on my part, Mr. Franklin having acted with propriety as secretary to the commission from the time of my arrival here.

Paris, 10th January, 1783.Signed (LS.) Henry Laurens.Approved on my part, Mr. Franklin having acted with propriety as secretary to the commission from the time of my arrival here.

Paris; 8th of September, 1783.(L.S.) Signed, John Adams. But the document which proves that Mr. Ridley’s information to me was incorrect, is the following letter from Mr. Jay to Dr. Franklin, dated,Paris, 26th Jan. 1783.To B. Franklin, Esq.Sir—It having been suspected that I concurred in the appointment of your grandson to the place of secretary to the American commission for peace, at your instance, I think it right thus unsolicited, to put it in your power to correct that mistake.Your general character, the opinion I had long entertained of your services to our country, and the friendly attention and aid with which you had constantly favored me, after my arrival in Spain, impressed me with a desire of manifesting both my esteem and attachment, by stronger evidence than professions. That desire extended my regard for you to your grandson. He was then indeed, a stranger to me, but the terms in which you expressed to congress your opinion of his being qualified for another place of equal importance, were so full and satisfactory as to leave me no room to doubt of his being qualified for the one abovementioned. I was therefore happy to assure you, in one of the first letters, I afterwards wrote you from Spain, that in case a secretary to our commission for peace should become necessary, and the appointment be left to us, I should take that opportunity of evincing my regard for you, by nominating him, or words to that effect. What I then wrote was the spontaneous suggestion of my own mind, unsolicited and I believe unexpected by you.When I came here on the business of that commission I brought with me the same intentions and should always have considered myself engaged by honor as well as inclination to fulfil them, unless I had found myself mistaken in the opinion I had imbibed of that young gentleman’s character and qualifications; but that not being the case, I found myself at liberty to indulge my wishes and be as good as my word. For I expressly declare that your grandson is in my opinion qualified for the place in question, and that if he had not been no consideration would have prevailed upon me to propose or join in his appointment.This explicit and unreserved state of facts is due to you, to him, and to justice, and you have my consent to make any use of it that you may think proper.

I have the honor to be, sir, with great respect and regard, your obliged and obedient servant. Signed,John Jay. It must be acknowledged, that according to the foregoing commission and letter, transcribed in the last Patriot, Mr. Jay did “take the lead,” in this transaction, not indeed to the discredit of his “integrity,” for no doubt he was perfectly honest and disinterested in it: but I must say, in my opinion, not much to the credit of his prudence, or his impartial respect to his other colleagues: I knew enough of the artful and interested character of Dr. Franklin to feel no surprise; but did not expect it from Mr. Jay—There were two gentlemen in his own family at Madrid, Mr. Brockhart Livingston, and Mr. Littlepage, who were far better accomplished for the office than Mr. Franklin. The fitness will not be controverted, if a decent chirography and diligence in copying papers constituted fitness. This might have been done by a boy of fourteen years of age as well as by a man of twenty. But some people would expect in such a secretary of legation, a man of science and letters, well acquainted with history as well as law and government, familiar with books, expert in the use of tables and indexes, and consequently capable of assisting the ministers in any researches that might suddenly be demanded.—Nothing of this kind was ever requested of Mr. Franklin that ever came to my knowledge. His service consisted in copying into a book such papers as Dr. Franklin directed, without consulting either of his colleagues. After the business was all finished he presented a copy of this book to me and another to Mr. Jay. It presented nothing like an impartial representation of the negociation, and Mr. Jay wrote his dissatisfaction with it, in his copy. I never saw Mr. Franklin’s commission till the 8th of September, 1783, with the signatures of approbation of all the ministers who had been present. I had no personal dislike of Mr. Franklin. He had always behaved towards me with all the politeness and respect that was due from his station to mine; and as secretary, he had done all that had been required of him by the ministers. To avoid any appearance of division among us, I signed the propriety as the other gentlemen had done.I determined however, to make no difficulty, and so excite no controversy upon such a subject, when we had so many others of so much greater importance that demanded all our attention, and therefore silently acquiesced.That all the original papers, relative to this subject may appear together, the following act of congress is here inserted.By the United States of America in congress assembled, June 26th, 1781—Resolved, That M. F. Dana, until he can proceed to the court of Petersburg either in a public or private character, without risking the interest or dignity of the United States, be, and he is hereby appointed secretary to the ministers plenipotentiary of these United States, for negotiating a peace with Great Britain, with the salary allowed to him by the act of the 4th of October, 1779.That, in case Mr. Dana shall have proceeded or shall hereafter proceed to Petersburg, or to any part of the dominions of the empress of Russia, the ministers appointed by the act of congress of the 15th of June, 1781, or a majority of such of them as shall assemble, be, and they are hereby authorised to appoint a secretary to their commission; and that he be entitled to receive in proportion to his time of service, the salary of one thousand pounds sterling per annum, allowed to Mr. Dana.That the president furnish Mr. Dana with letters of credit on the minister of these United States at the court of Versailles, for the amount of his salary, while he acts as secretary to the ministers plenipotentiary of the United States for negotiating a peace, or during the time he shall be in a private character in Russia.That the president furnish Mr. Dana with letters of credit on the minister of these United States at the court of Versailles, for a sum sufficient to enable him to engage a private secretary or clerk when he shall assume his public character of minister plenipotentiary to the court of St. Petersburg.—Extract from the minutes.Signed, Cha. Thompson, Secretary.It may be thought that too much attention has been bestowed on this secretaryship; but perhaps the characters of parties and the motives of individuals are to be collected with more certainty from such trifles than from more solemn and deliberate transactions. It is most certain, from these papers, that Mr. Jay came from Madrid to Paris, with sufficient deference and veneration for Dr. Franklin. He had taken implicitly from the doctor, the character of a youth whom he knew not, and that by construction or implication only; because the grandfather had recommended the grandson to congress, as fit to be minister plenipotentiary of the United States at the court of Sweden. How then shall we account for Mr. Jay’s total dissention from Dr. Franklin, in refusing to treat with Mr. Fitzherbert on his latin commission; in refusing to treat with Mr. Oswald on his first commission; and in refusing to treat with Mr. Oswald under his last commission, if he should be obliged to communicate what should pass to the comte de Vergennes; in opposition in all these three cases to the advice and determined resolution of Dr. Franklin. An investigation of this question will indeed turn very much to the credit of Mr. Jay’s integrity as well as his sagacity. To this end it is necessary to produce our instructions from congress. To begin with the instructions to Dr. Franklin, on the 18th of October, 1779.To the hon. Benjamin Franklin, Esq. minister plenipotentiary of the United States of America at the court of France.Sir—Having determined, in order to put a period to the present war, conformably to the humane dispositions which sway the allied powers, that we would not insist on a direct acknowledgment by Great Britain of our right in the Fisheries; this important matter is liable to an incertitude, which may be dangerous to the political and commercial interests of the United States, we have therefore agreed and resolved that our right should in no case be given up. That we would not form any treaty of commerce with G. Britain, nor carry on any trade or commerce whatsoever with her, unless she shall make an express stipulation on that subject; and that, if she shall after a treaty of peace, disturb the inhabitants of these states in the exercise of it, we will make it a common cause to obtain redress for the parties injured. But notwithstanding these precautions, as Great Britain may again light up the flames of war, and use our exercise of the fisheries as her pretext; and since some doubts may arise, whether this object is so effectually guarded by the treaty of alliance with his most christian majesty, that any molestation therein on the part of Great Britain is to be considered as a casus fœderis; you are to endeavor to obtain of his majesty an explanation on that subject, upon the principle, that notwithstanding the high confidence reposed in his wisdom and justice, yet considering the uncertainty of human affairs, and how doubts may be afterwards raised in the breasts of his royal successors; the great importance of the fisheries renders the citizens of these states very solicitous to obtain his majesty’s sense with relation to them, as the best security against the ambition and rapacity of the British court. For this purpose you shall propose the following article, in which nevertheless such alterations may be made, as the circumstances and situation of affairs shall render convenient and proper. Should the same be agreed to and executed, you are immediately to transmit a copy thereof, to our minister at the court of Spain.New article proposed.Whereas, by the treaty of alliance between the most christian king and the United States of North America, the two parties guarantee mutually from that time and forever, against all other powers, to wit—The United States to his most christian majesty, the possessions then appertaining to the crown of France in America, as well as those which it may acquire by the future treaty of peace; and his most christian majesty guarantees on his part to the United States, their liberty, sovereignty and independence, absolute and unlimited, as well in matters of government as commerce, and also their possessions and the additions or conquests that their confederation might obtain during the war, according to the said treaty; and the said parties did further agree and declare, that in case of a rupture between France and England, the said reciprocal guarantee should have its full force and effect, the moment such war should break out: And whereas doubts may hereafter arise, how far the said guarantee extends to this, to wit, that Great Britain should molest or disturb the inhabitants of France or of the United States, in taking fish on the banks of Newfoundland, and other of the fishing banks and seas of North America, formerly and usually frequented by their subjects and inhabitants respectively: and whereas the said king and the United States have thought proper to determine with precision, the true intent and meaning of the said guarantee, in this respect. Now therefore, as a further demonstration of their mutual good will and affection, it is hereby agreed, concluded and determined as follows—to wit, that if after the conclusion of the treaty or treaties, which shall terminate the present war, Great Britain shall molest or disturb the subjects or inhabitants of the said United States, in taking fish on the banks, seas, and places formerly used and frequented by them, so as not to encroach on the territorial rights which may remain to her, after the termination of the present war as aforesaid, and war should thereupon break out between the said United States and Great Britain; or if Great Britain shall molest or disturb the subjects and inhabitants of France in taking fish on the banks, seas, and places formerly used and frequented by them, so as not to encroach on the territorial rights of Great Britain as aforesaid, and war should thereupon break out between France and Great Britain; in either of those cases of war as aforesaid, his most christian Majesty and the said United States shall make it a common cause, and aid each other mutually with their good offices, their counsels and their forces, according to the exigence of conjunctures as becomes good and faithful allies: Provided always, that nothing herein contained, shall be taken or understood, as contrary to or inconsistent with the true intent or meaning of the treaties already subsisting between his most christian Majesty and the said States, but the same shall be taken and understood as explanatory of and conformable to those treaties.
Done at Philadelphia this sixteenth day of October in the year of our Lord one thousand seven hundred and seventy nine, and in the fourth year of our independence. By the congress of the Unites States of America.Signed, Saml. Huntington, President.Attest, Signed, Cha. Thomson, Sec’y.A few notes upon the foregoing instruction to Dr. Franklin may be useful.1. The date, 16th October 1779—soon after Mr. Jay’s period as president of congress expired, and before his embarkation for Spain. He therefore may be presumed to have been not only informed of this instruction, but had been acquainted with all the public representations of Mr. Gerard and the chevalier de la Luzerne, and probably with their private arguments and insinuations, concerning the fisheries, which had resulted in this instruction. He must have been an eye and ear witness of the zeal and ardor with which the delegates in congress for the New England states, assisted by some from several of the southern and middle states, had insisted on an explicit acknowledgment of our right to the fisheries, as an ultimatum, as a sine quo non, of peace.2. It may be infered from this instruction that the parties in congress upon this question of the fisheries, were so equally divided that neither could carry its object. One could not carry a vote to give up the fisheries in compliance with the wishes of the French negotiators. The other could not obtain a majority to make the fisheries an ultimatum, against the influence of the French.3. I was informed of these arduous struggles in congress; before my embarkation for Europe, on the 17th Nov. 1779 by my friends in and out of congress; though it could not be so circumstantially as Mr. Jay knew them, because they had occured while he was president of congress.4. Whether Dr. Franklin ever presented any memorial or insinuation in writing or any oral proposition to the court of France in compliance with this instruction, remains to be revealed by those who possess his papers. I do not remember to have ever heard of any measures taken in consequence of it, and it is very certain that no such new article was ever agreed to, by the French court.In order to lay together all the instructions to the ministers for peace, in my next letter you will receive some others.
				
					John Adams.
				
				
			